Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143925                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 143925
                                                                    COA: 302635
Bay CC: 02-001198-FC
  LONNIE BAILEY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the September 20, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2012                      _________________________________________
           d0416                                                               Clerk